Citation Nr: 0714615	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  96-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Sean Ravin, Esquire

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran had active service from October 1952 to 
September 1956.  He died in March 1995.  The appellant is the 
veteran's widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 1997, the appellant had a personal hearing before 
Acting Veterans Law Judge Michael S. Siegel.  Since he is no 
longer employed at the Board, the appellant was contacted in 
February 2007 and asked to advise the Board within 30 days 
whether she wanted another hearing or for the Board to 
proceed to decide the appeal based on the transcript and the 
evidence in the record.  She was also advised that if no 
reply was received within 30 days, the Board would proceed to 
decide the appeal.  Having received no reply within 30 days 
after the notice was sent to the appellant, the Board now 
decides this appeal.  


FINDINGS OF FACT

1.  The veteran died in March 1995 of hepatocellular 
carcinoma; cirrhosis of the liver and hepatitis C contributed 
to, but did not result in, the underlying cause of his death.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran had hepatitis C at the time of his death. 

4.  The veteran's hepatitis C was not incurred during 
service.  
5.  The cause of the veteran's death is not related to his 
period of active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 1310, 1311, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks Dependency and Indemnity Compensation 
(DIC) benefits.  DIC benefits may be paid to a veteran's 
surviving spouse in certain circumstances, including when a 
veteran dies of a service-connected disability.  38 U.S.C.A. 
§§ 1310, 1311.  A veteran's death will be deemed as having 
been due to a service-connected disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is one 
that contributed substantially or materially, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  

Here, since the veteran had no service-connected disabilities 
at the time of his death, the appellant must establish 
service connection for the veteran's hepatitis C disease, 
which contributed to the veteran's death.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1137; 38 C.F.R. § 3.303(a).  

Generally, the record must establish three requirements for 
service connection:  (1) The existence of a current 
disability; (2) the disability was incurred during active 
military service; and (3) a relationship exists between the 
current disability and the inservice disease, event, or 
injury.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of the 
relationship between that disability and an injury or disease 
incurred in service).  If any of those requirements is not 
met, service connection is not permitted. 

There is no doubt that the veteran had hepatitis C before he 
died.  The record shows a clear diagnosis of hepatitis C in 
June 1992.  Thus, the first requirement for service 
connection has been met.  The other two requirements, 
however, are not established by the facts in this record.

The service medical records do not establish that the veteran 
incurred hepatitis C during service.  Unfortunately, the 
veteran's records from service are not available because it 
is presumed they were lost in the fire at the National 
Personnel Records Center (NPRC).  The inservice evidence thus 
does not establish that the veteran incurred hepatitis C 
during service.

The appellant is not, however, limited to inservice records 
to establish that a disease was incurred during service.  
Some special rules exist to establish that a disease was 
incurred during service.  The rules governing presumption of 
inservice incurrence of a disease for certain chronic 
diseases are inapplicable here because hepatitis C is not 
identified in the regulations as a disease for which such a 
presumption can be made.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Nor do the rules governing chronicity under 38 C.F.R. 
§ 3.303(d) apply here.  If the record shows that a chronic 
disease existed during service, subsequent manifestations of 
the same chronic disease at a later date, however remote, 
should be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  To show the 
existence of a chronic disease during service, there must be:  
(1) manifestations sufficient to identify the disease entity; 
and (2) sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  
38 C.F.R. § 3.303(b).  Here, as discussed above, there is no 
evidence at all that the veteran manifested symptoms of 
hepatitis C during service, let alone that those symptoms 
were sufficiently observed to establish chronicity at the 
time, within the meaning of this regulation.  

Since the inservice evidence does not establish that 
hepatitis C was incurred during service, and the special 
evidentiary rules to establish inservice incurrence are not 
applicable here, the appellant must show that the veteran 
incurred hepatitis C during service with reference to all of 
the evidence in the record, including that pertinent to 
service.  38 C.F.R. § 3.303(d) (when a disease is diagnosed 
after service, inservice incurrence can be established when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).  To do 
that, the appellant presents evidence from which an inference 
may be drawn that his hepatitis C was incurred during 
service.  

First, the appellant relies on the fact that the veteran had 
liver complaints nearly six years after discharge.  Noting 
that hepatitis C can take years to incubate and that there 
were no definite tests in existence at that time, she points 
to the April 1962 diagnosis at the Boston VA Hospital to 
argue that it is logical that the veteran incurred the 
hepatitis during service.  Those hospital records show that 
the veteran was admitted to the hospital with a question of 
hepatitis.  His liver was down three fingerbreadths with 
sharp edge, only slightly tender and his spleen was not 
palpable.  During the course of his hospital stay the veteran 
was totally asymptomatic and the initial liver battery 
revealed no evidence of malfunction at that time.  After four 
days in the hospital, the veteran wished to be discharged and 
it was felt that he could be discharged to be followed by his 
local physician.  The final diagnosis was probable 
subclinical viral hepatitis.  The veteran was discharged to 
his local doctor to be followed for his hepatomegaly.  This 
evidence does not establish that the veteran even had 
hepatitis at that time, let alone six years before when he 
was in service. 

In addition, in October 1963 the Boston VA Hospital records 
show that the veteran was admitted to that facility with 
complaints of the fear of losing contact with reality.  As a 
result of the physical examination, it was determined that 
his liver edge was palpable four centimeters below the right 
costal margin.  A medical consultation was obtained regarding 
the veteran's supposed hepatomegaly.  However, the opinion of 
the consultant was that the apparent hepatomegaly was mainly 
an artifact of the patient's rib cage, and that apparently 
his liver was, in reality, within normal limits.  Indeed, in 
his March 2005 opinion, Dr. A. said that the description of 
the veteran's symptoms during his hospitalizations in the 
1960's is more suggestive of biliary origin than of acute 
hepatitis.  

Second, she suggests three ways in which the veteran might 
have incurred hepatitis C during service.  In her May 2004 
statement in support of her claim, the appellant, who is a 
nurse, points out that in the period of time during which the 
veteran served, it was common practice for soldiers to drink 
water from a communal container.  She asserts that this was a 
high risk behavior for the transmission of any of the 
hepatitis strains.  She particularly notes that at that time, 
the hepatitis C strain had not yet been identified.  The 
appellant provides no medical support for her position that 
hepatitis C is communicable through a communal container for 
water.  

There is, however, medical evidence to the contrary.  In his 
March 2005 medical opinion, Dr. A. provides that hepatitis C 
virus is not a water- or food-borne illness.  Instead, he 
notes that hepatitis C needs blood or body fluid exposure for 
its transmission.  Moreover, there is no evidence that this 
veteran ever drank from a communal water container.  As a 
result, the appellant's suggestion that the veteran incurred 
hepatitis C from drinking water from a common container is 
not supported by the record.
She also suggests that the veteran incurred hepatitis C 
during service because he was exposed to a soldier with 
contagious hepatitis.  In his November 1994 claim for service 
connection for hepatitis C, the veteran explained that the 
man in the bunk next to him was carried out on a stretcher 
with a severe case of infectious hepatitis.  The appellant 
also asserts that the veteran was quarantined because of his 
exposure to infectious hepatitis.  The information about this 
incident is not accorded very much weight.  First, any 
layman's account of their own illness, because medical 
information is filtered through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
competent medical evidence.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  That evidence becomes even more 
attenuated when the account is about a different person's 
medical condition, as, in this instance, the veteran's 
description of his barracks-mate's illness.  As for the 
appellant's description of the events, there is nothing in 
the record to show that the appellant knew the veteran, let 
alone was aware of the medical conditions of his 
barracks-mate, during service.  Consequently, the Board gives 
her statement no more weight than the veteran's statement 
upon which it is based.  Also, notwithstanding the veteran's 
sincere conviction that his hepatitis C was incurred by 
exposure to the disease through the person next to him during 
service, the opinion of a lay person, such as the veteran, is 
not competent medical evidence as to the etiology of his 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a lay person is not competent to give evidence of matters 
that require medical knowledge).  

There is conflicting medical evidence about whether the 
veteran could have incurred hepatitis C through casual 
exposure to someone with infectious hepatitis.  The appellant 
has presented the opinion of Dr. K. from the VA Medical 
Center in Bay Pines, Florida.  Dr. K. pointed out that the 
veteran had given him a history of exposure to hepatitis 
shortly before being discharged from military service.  
Dr. K.  also noted that since 1962 the veteran had had 
chronic mild cholestasis and was told at that time that he 
had Non-AB hepatitis.  He explained that while the test for 
hepatitis C was not available until the late 1980's, it is 
now known that most of these patients had hepatitis C.  
Dr. K's conclusion was that he was writing this in support 
that the veteran may have been exposed to hepatitis C while 
in the service (emphasis added).  

First, Dr. K.'s opinion is not based on anything more than 
the veteran's history account.  There is no indication from 
the doctor's letter that he examined any of the veteran's 
earlier treatment records.  Moreover, the doctor opinion is 
speculative rather than a definitive statement that the 
veteran incurred hepatitis C during service.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

On the other hand, Dr. A. reviewed the claims file of the 
veteran before making a medical judgment about the etiology 
of the veteran's hepatitis C.  With respect to the allegation 
that the veteran was exposed to another soldier with 
hepatitis C in 1953, Dr. A. explained that casual contact 
does not transmit the hepatitis C infection.  He noted that 
there was nothing in the record to indicate that the veteran 
was exposed to another soldier's blood or body fluids.  As a 
result, Dr. A. determined that the available evidence does 
not allow the conclusion that the veteran had hepatitis C 
during service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  See 
Evans, supra.  The Board finds the reasoned medical opinion 
of Dr. A., which was prepared by an expert in hepatitis C, 
based on his review of all the evidence in the record, and 
supported by an explanation of the causes of hepatitis C, to 
be more reliable than the opinion of Dr. K.  Dr. K.'s 
speculative opinion does not provide a firm basis upon which 
to find that hepatitis C was incurred during service.  

Finally, the appellant suggests that the veteran incurred 
hepatitis C due to mass inoculations that were given to him 
before he was stationed in Germany.  To support this 
position, the appellant has produced a December 1994 opinion 
by a registered nurse with a Master's Degree in Education and 
a Master's Degree in Science and Nursing.  Although the nurse 
stated that she had known the veteran since 1978, she went on 
to describe his medical history from a time before she had 
met him.  It is not clear whether the nurse had any access to 
the veteran's medical records for the time before she knew 
him because her letter appears to be based upon the veteran's 
statements of his medical history.  She stated that his 
readily palpable liver and elevated liver function test 
results had persisted since 1961 or 1962 and were 
attributable to a subclinical hepatitis, which was most 
likely contracted while he was in the service.  The nurse 
went on to describe the veteran's likely liver damage because 
of the Dr. Adkins diet.  She noted that in 1980 he was on the 
verge of a massive heart attack although his cholesterol 
levels were not elevated.  Then in 1992, he was found to have 
hepatitis C.  

The nurse reasoned that although there was no test to detect 
hepatitis C until recently, it is now known that HCV is 
systemic and when the liver is stressed, other organs of the 
body are adversely affected.  The immune system is suppressed 
to varying degrees.  She stated that she felt this could well 
explain the veteran's ischemia when his cholesterol was well 
within normal limits, his osteoarthritis when there is no 
family history of the same, and the rapid growth of his 
cataracts.  The nurse then concluded that because hepatitis C 
can only be transmitted by blood transfusion or by needle 
sticks or by inoculations, and because the veteran was tested 
for hepatitis at the Boston VA Hospital in 1962 and diagnosed 
as having subclinical hepatitis, she is convinced that the 
veteran's osteoarthritis, ischemia, cataracts, and very poor 
health were all directly traceable to his having contracted 
hepatitis C from a poorly sterilized needle which was used 
during his participation in mass inoculations during his 
active service.  The nurse's report does not address any 
other risk factors for hepatitis C.  Nor does she point to 
any source of information other than the veteran's account of 
what happened during service.  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

In contrast, Dr. A. reviewed the veteran's medical records in 
his claims file.  Dr. A. acknowledged that vaccination during 
military service with improper sterilization technique is a 
known risk factor for transmission of hepatitis C.  But he 
further pointed out that the incidents of hepatitis C in the 
World War II Era and the pre-Vietnam Era, remains low and is 
not higher than that seen in the general population.  Given 
his review of the available records, Dr. A. concluded that 
hepatitis C infection during service is not very likely.  

Once again, the opinion of Dr. A. is the more credible 
opinion.  Dr. A. based his opinion on a thorough review of 
the veteran's medical history, as well as his expertise in 
the area of hepatitis.  The nurse, on the other hand, 
provided no specific expertise as to hepatitis.  More 
importantly, however, she initially assumed that the veteran 
was exposed during service and later concluded that that 
exposure must have been from mass inoculations.  But the 
records in the veteran's claims file do not support that 
assumption.  As a result, her opinion, no matter how sincere, 
is not based on information tat is as good as that relied 
upon by Dr.A.  rendered his 
medical opinion.  Accordingly, the record does not support 
the theory that the veteran incurred hepatitis C as a result 
of inservice inoculations.

By presenting these possible sources of the disease, the 
appellant implies that all possibilities have been exhausted.  
In his November 1994 claim for service connection the veteran 
indicated that he had had no transfusions, the only 
inoculations he had been given were by the Army, and he had 
never used any non-prescription drugs.  But the record is 
silent as to other known risk factors such as organ 
transplant, hemodialysis, accidental exposure to blood, high 
risk sexual activity, or other direct percutaneous exposure 
to blood by tattooing, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes, or shared shaving 
razors.  Without evidence with respect to these risk factors, 
it is not possible to conclude that the veteran must have 
incurred hepatitis C from one of the three ways put forth by 
the appellant.  The evidence simply does not establish the 
etiology of the veteran's hepatitis C disease.  

In sum, the evidence that the appellant relies on is not 
sufficient to establish that hepatitis C was incurred during 
service.  That evidence was, however, sufficient to raise a 
question about inservice incurrence.  38 C.F.R. § 3.159(c)(4) 
(competent evidence showing post-service treatment for a 
condition or other possible association with military service 
is a factor in obtaining a medical opinion to assist in 
deciding a claim).  Indeed, it was in response to that 
question raised by the evidence that could imply inservice 
incurrence that a medical opinion was sought by VA, and, 
while the evidence in the record shows that it is possible 
that the veteran might have incurred hepatitis C during 
service, that evidence is not definite enough to conclude 
that he, in fact, incurred hepatitis C during service.  
Dr. A. explains in his March 2005 opinion that with the 
available records, it is not possible to conclude whether or 
not the veteran incurred hepatitis C during service.  Yet, 
given his medical history and the low incidents of infection 
from improperly sterilized needles, Dr. A. concluded that 
hepatitis C infection during service was not very likely. 

The appellant argues that if it is not clear whether 
hepatitis C was incurred during service, the doctrine of 
reasonable doubt should be resolved in her favor.  When there 
is an approximate balance of positive and negative evidence 
about a claim, reasonable doubt should be resolved in the 
claimant's favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  Here, the evidence relied upon by the appellant, as 
well as the opinions of the nurse and Dr. K. raise the 
inference that it is possible that the veteran incurred 
hepatitis C during service.  But to qualify for service 
connection, the evidence in the record must establish that 
the disease was incurred during service.  The mere 
possibility that it was then incurred is not sufficient.  
When the mere possibility of inservice incurrence is measured 
against a definite opinion of a hepatitis expert that the 
infection during service is not very likely, the evidence 
against the claim is greater than that in favor.  In that 
circumstance, the reasonable doubt doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule is not applicable when the 
preponderance of the evidence is against the claim).  The 
evidence in the record does not establish service connection 
for the cause of the veteran's cause of death.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided--and appealed--before the 
Section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at page 
120, that where, as here, the Section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which she has received.

The appellant was given a clear explanation of the 
requirements for establishing service-connected cause of 
death in the November 1995 Statement of the Case and she has 
identified evidence to support that claim during the appeals 
process.  The RO's July 2006 letter identified what evidence 
VA had collected and was collecting, requested the appellant 
to send in particular documents and information, identified 
what evidence might be helpful in establishing her claim, 
invited her to send VA any evidence in her possession, and 
addressed what evidence was necessary with respect to the 
rating criteria and effective date of service connection 
award.  Thus, the appellant received all notice required by 
law.  Neither the appellant nor her attorney has raised any 
notice errors on appeal.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
retrieving the veteran's claims folder, obtaining the medical 
treatment records identified by the appellant, and by 
obtaining medical opinions on the issue of the etiology of 
the veteran's hepatitis.  

The appellant argues that because VA was not able to obtain 
the veteran's service medical records, her claim should be 
granted because the records are missing through no fault of 
her own.  But while VA has a heightened duty to assist the 
claimant when the veteran's service medical records have been 
destroyed, the legal standard for proving a claim is not 
lowered as a result.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  The appellant still needed to submit sufficient 
evidence to establish her claim.  

And VA met its heightened duty to assist the appellant with 
respect to those missing records.  In May 1995, the RO 
learned that the veteran's service records were unavailable, 
possibly because they had been destroyed in a fire that 
occurred at the National Personnel Records Center (NPRC), a 
military records storage facility.  The RO asked the 
appellant to assist in reconstructing the veteran's service 
data and she provided additional detail.  Yet, in 
December 1999, the RO informed the appellant that after 
multiple requests for the veteran's service medical records, 
including those relating to his treatment at Fort Devens, the 
NPRC had responded that additional searches were not possible 
unless the month (or season) and year of the treatment at 
Fort Devens was provided.  The RO notified the appellant that 
if she did not submit that information within 30 days, the RO 
would assume that she did not have the information available.  
In response to that letter, the appellant submitted various 
articles about hepatitis C, but no further details about her 
husband's time of treatment at Fort Devens.  

In July 2006, the RO notified the appellant that the NPRC and 
the VA Records Management Center had advised that further 
efforts to locate the veteran's service medical records would 
be futile.  The appellant was invited to send any such 
information in her possession to the RO within 10 days and 
was informed that a decision based on evidence obtained would 
be issued within 60 days.  In August 2006, when the appellant 
did not respond, a formal finding was made that the service 
medical records were unavailable for review.  VA thus met its 
duty to assist the appellant in obtaining the veteran's 
service medical records.  

The appellant's attorney argues on appeal that a new medical 
opinion must be obtained because the last medical opinion was 
not thorough, was not contemporaneous, and did not take into 
account evidence favorable to the appellant's claim.  But Dr. 
A's opinion did address the appellant's assertions, including 
the medical opinions submitted in their support, and he 
included his reasoning to support his conclusions.  Dr. A.'s 
opinions are thus sufficiently thorough.  As for the need for 
a contemporaneous examination, since this case involves the 
veteran's cause of death that occurred 12 years ago, a more 
recent opinion is not needed.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


